         Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 1 of 13




                   IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF OREGON

CHRISTINE P.,1                                    3:20-cv-00274-BR

             Plaintiff,                           OPINION AND ORDER

v.

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION,

             Defendant.


KEVIN KERR
Schneider Kerr & Robichaux
P.O. Box 14490
Portland, OR 97293
(503) 255-9092

             Attorneys for Plaintiff

SCOTT ASPAUGH
Acting United States Attorney
RENATA GOWIE
Assistant United States Attorney
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204-2902
(503) 727-1003



     1
       In the interest of privacy this Court uses only the first
name and the initial of the last name of the nongovernmental
party in this case.

1 - OPINION AND ORDER
         Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 2 of 13



MICHAEL W. PILE
Acting Regional Chief Counsel
LISA GOLDOFTAS
Special Assistant United States Attorney
Social Security Administration
701 Fifth Avenue, Suite 2900, M/S 221A
Seattle, WA 98104
(206) 615-2531

             Attorneys for Defendant


BROWN, Senior Judge.

     Plaintiff Christine P. seeks judicial review of a final

decision of the Commissioner of the Social Security

Administration (SSA) in which he denied Plaintiff's application

for Supplemental Security Income (SSI) under Title XVI of the

Social Security Act.       This Court has jurisdiction to review the

Commissioner's final decision pursuant to 42 U.S.C. § 405(g).

     For the reasons that follow, the Court AFFIRMS the decision

of the Commissioner and DISMISSES this matter.



                           ADMINISTRATIVE HISTORY

     Plaintiff filed an application for SSI on April 11, 2016,

and alleged a disability onset date of February 28, 2001.

Tr. 208.2     Her application was denied initially and on

reconsideration.       An Administrative Law Judge (ALJ) held a

hearing on November 7, 2018.         Tr. 65-73.      A vocational expert


     2
       Citations to the official transcript of record filed by
the Commissioner on December 8, 2020, are referred to as "Tr."

2 - OPINION AND ORDER
     Case 3:20-cv-00274-BR    Document 22   Filed 04/27/21    Page 3 of 13



(VE) testified at the hearing.       Plaintiff was represented by an

attorney.

     On January 8, 2019, the ALJ issued an opinion in which he

found Plaintiff is not disabled and, therefore, is not entitled

to benefits.   Tr. 15-29.     On December 13, 2019, that decision

became the final decision of the Commissioner when the Appeals

Council denied Plaintiff's request for review.               Tr. 1-6.   See

Sims v. Apfel, 530 U.S. 103, 106-07 (2000).



                                BACKGROUND

     Plaintiff was born on August 4, 1965, and was 53 years old

at the time of the hearing.      Tr. 208.     Plaintiff has a high-

school education.   Tr. 55.     Plaintiff does not have any past

relevant work experience.      Tr. 24.

     Plaintiff alleges disability due to Posttraumatic-Stress

Disorder (PTSD), Social Anxiety Disorder, depression, cystinuria,

bilateral carpal-tunnel syndrome, bilateral plantar fasciitis,

diabetes, and obesity.       Tr. 103.

     Except when noted, Plaintiff does not challenge the ALJ’s

summary of the medical evidence.         After carefully reviewing the

medical records, this Court adopts the ALJ’s summary of the

medical evidence.   See Tr. 21-23.




3 - OPINION AND ORDER
      Case 3:20-cv-00274-BR   Document 22    Filed 04/27/21   Page 4 of 13



                                STANDARDS

     The initial burden of proof rests on the claimant to

establish disability.     Molina v. Astrue, 674 F.3d 1104, 1110 (9th

Cir. 2012).   To meet this burden a claimant must demonstrate her

inability "to engage in any substantial gainful activity by

reason of any medically determinable physical or mental

impairment which . . . has lasted or can be expected to last for

a continuous period of not less than 12 months."              42 U.S.C.

§ 423(d)(1)(A).     The ALJ must develop the record when there is

ambiguous evidence or when the record is inadequate to allow for

proper evaluation of the evidence.          McLeod v. Astrue, 640 F.3d

881, 885 (9th Cir. 2011)(quoting Mayes v. Massanari, 276 F.3d

453, 459–60 (9th Cir. 2001)).

     The district court must affirm the Commissioner's decision

if it is based on proper legal standards and the findings are

supported by substantial evidence in the record as a whole.                  42

U.S.C. § 405(g).     See also Brewes v. Comm’r of Soc. Sec. Admin.,

682 F.3d 1157, 1161 (9th Cir. 2012).         Substantial evidence is

“relevant evidence that a reasonable mind might accept as

adequate to support a conclusion.”          Molina, 674 F.3d. at 1110-11

(quoting Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690

(9th Cir. 2009)).    It is more than a mere scintilla [of evidence]

but less than a preponderance.       Id. (citing Valentine, 574 F.3d

at 690).


4 - OPINION AND ORDER
     Case 3:20-cv-00274-BR   Document 22    Filed 04/27/21   Page 5 of 13



     The ALJ is responsible for determining credibility,

resolving conflicts in the medical evidence, and resolving

ambiguities.     Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir.

2009).    The court must weigh all of the evidence whether it

supports or detracts from the Commissioner's decision.              Ryan v.

Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008).              Even

when the evidence is susceptible to more than one rational

interpretation, the court must uphold the Commissioner’s findings

if they are supported by inferences reasonably drawn from the

record.     Ludwig v. Astrue, 681 F.3d 1047, 1051 (9th Cir. 2012).

The court may not substitute its judgment for that of the

Commissioner.     Widmark v. Barnhart, 454 F.3d 1063, 1070 (9th Cir.

2006).



                          DISABILITY ANALYSIS

I.   The Regulatory Sequential Evaluation

     The Commissioner has developed a five-step sequential

inquiry to determine whether a claimant is disabled within the

meaning of the Act.     Parra v. Astrue, 481 F.3d 742, 746 (9th Cir.

2007).    See also 20 C.F.R. § 416.920.       Each step is potentially

dispositive.

     At Step One the claimant is not disabled if the Commissioner

determines the claimant is engaged in substantial gainful

activity.     20 C.F.R. § 416.920(b).      See also Keyser v. Comm’r of


5 - OPINION AND ORDER
     Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 6 of 13



Soc. Sec., 648 F.3d 721, 724 (9th Cir. 2011).

     At Step Two the claimant is not disabled if the Commis-

sioner determines the claimant does not have any medically severe

impairment or combination of impairments.         20 C.F.R.

§ 416.920(c).   See also Keyser, 648 F.3d at 724.

     At Step Three the claimant is disabled if the Commissioner

determines the claimant’s impairments meet or equal one of a

number of listed impairments that the Commissioner acknowledges

are so severe they preclude substantial gainful activity.              20

C.F.R. § 416.920(a)(4)(iii).     See also Keyser, 648 F.3d at 724.

The criteria for the listed impairments, known as Listings, are

enumerated in 20 C.F.R. part 404, subpart P, appendix 1 (Listed

Impairments).

     If the Commissioner proceeds beyond Step Three, he must

assess the claimant’s Residual Functional Capacity (RFC).              The

claimant’s RFC is an assessment of the sustained, work-related

physical and mental activities the claimant can still do on a

regular and continuing basis despite her limitations.             20 C.F.R.

§ 416.945(a).   See also Social Security Ruling (SSR) 96-8p.               “A

'regular and continuing basis' means 8 hours a day, for 5 days a

week, or an equivalent schedule."      SSR 96-8p, at *1.         In other

words, the Social Security Act does not require complete

incapacity to be disabled.     Taylor v. Comm’r of Soc. Sec. Admin.,

659 F.3d 1228, 1234-35 (9th Cir. 2011)(citing Fair v. Bowen, 885


6 - OPINION AND ORDER
     Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 7 of 13



F.2d 597, 603 (9th Cir. 1989)).

     At Step Four the claimant is not disabled if the

Commissioner determines the claimant retains the RFC to perform

work she has done in the past.      20 C.F.R. § 416.920(a)(4)(iv).

See also Keyser, 648 F.3d at 724.

     If the Commissioner reaches Step Five, he must determine

whether the claimant is able to do any other work that exists in

the national economy.    20 C.F.R. § 416.920(a)(4)(v).           See also

Keyser, 648 F.3d at 724.     Here the burden shifts to the

Commissioner to show a significant number of jobs exist in the

national economy that the claimant can perform.             Lockwood v.

Comm’r Soc. Sec. Admin., 616 F.3d 1068, 1071 (9th Cir. 2010).

The Commissioner may satisfy this burden through the testimony of

a VE or by reference to the Medical-Vocational Guidelines set

forth in the regulations at 20 C.F.R. part 404, subpart P,

appendix 2.   If the Commissioner meets this burden, the claimant

is not disabled.   20 C.F.R. § 416.920(g)(1).



                             ALJ'S FINDINGS

     At Step One the ALJ found Plaintiff engaged in substantial

gainful activity “during the following periods:             October 2017 to

June 2018,” but “there has been a continuous 12-month period(s)

during which the claimant did not engage in substantial gainful

activity.”    The ALJ’s “remaining findings[, therefore,]


7 - OPINION AND ORDER
     Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 8 of 13



address[ed] the period(s) [Plaintiff] did not engage in

substantial gainful activity.”      Tr. 18.

     At Step Two the ALJ found Plaintiff has the severe

impairments of “calculus of kidney/ureter with flank pain,

history of cystinuria with multiple surgeries, chronic kidney

disease, bilateral carpal tunnel syndrome, polysubstance abuse,

depressive disorder, anxiety disorder,” and PTSD.            Tr. 18.       The

ALJ found Plaintiff’s impairments of hypertension, obesity,

diabetes mellitus type II, hypothyroidism, coronary artery

disease, and angina are nonsevere and Plaintiff’s chronic

obstructive pulmonary disease is not a medically determinable

impairment.   Tr. 19.

     At Step Three the ALJ concluded Plaintiff's impairments do

not meet or equal the criteria for any Listed Impairment from 20

C.F.R. part 404, subpart P, appendix 1.        The ALJ found Plaintiff

has the RFC to perform light work with the following limitations:

          [Plaintiff] may frequently balance; occasionally
          stoop, kneel, crouch and crawl, but may never
          climb ladders, ropes and scaffolds. She must
          avoid more than occasional exposure to extreme
          cold, vibration, irritants such as fumes, odors,
          dust, gases, chemicals, poorly ventilated spaces,
          and hazards such as dangerous machinery and
          unsecured heights. She may occasionally engage in
          handling with the upper extremities. She is fully
          capable of learning, remembering, and performing
          simple and detailed work tasks, which are
          performed in a routine, predictable, and low
          stress work environment, defined as one in which
          there is a regular pace, few work place changes,
          and no "over the shoulder" supervision. She may
          have occasional contact with supervisors,

8 - OPINION AND ORDER
     Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 9 of 13



          coworkers, and the public.

Tr. 20.

     At Step Four the ALJ found Plaintiff does not have any past

relevant work experience.     Tr. 23.

     At Step Five the ALJ found Plaintiff can perform jobs that

exist in significant numbers in the national economy.             Tr. 24.

Accordingly, the ALJ found Plaintiff is not disabled.



                               DISCUSSION

     Plaintiff asserts the ALJ erred at Step Five when he found

Plaintiff can perform jobs that exist in significant numbers in

the national economy.

     As noted, if the Commissioner reaches Step Five, he must

determine whether the claimant is able to do any other work that

exists in the national economy.      20 C.F.R. § 416.920(a)(4)(v).

See also Keyser, 648 F.3d at 724-25.        The burden then shifts to

the Commissioner to show a significant number of jobs exist in

the national economy that the claimant can perform.             See

Lockwood, 616 F.3d at 1071.     The Commissioner may satisfy this

burden through the testimony of a VE or by reference to the

Medical-Vocational Guidelines set forth in the regulations at 20

C.F.R. part 404, subpart P, appendix 2.        If the Commissioner

meets this burden, the claimant is not disabled.            20 C.F.R.

§ 416.920(g)(1).


9 - OPINION AND ORDER
     Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 10 of 13



     Here the ALJ found Plaintiff could perform the jobs of

Bakery Worker and Children’s Attendant.         Plaintiff asserts the

ALJ erred when he reached those conclusions because there are not

enough Bakery-Worker jobs in the national economy to constitute a

“significant number” and the job of Children’s Attendant may

require an individual to lift more than 20 pounds.

I.   Bakery Worker

     At the hearing the VE testified an individual with

Plaintiff’s limitations could perform the job of Bakery Worker,

which has 14,900 jobs nationally.      Plaintiff, however, asserts

14,900 jobs is not a “significant number,” and, therefore, the

ALJ erred when he concluded Plaintiff is not disabled because she

could perform that job.

     42 U.S.C. § 423(d)(2)(A) provides:

          An individual shall be determined to be under a
          disability only if [her] physical or mental
          impairment or impairments are of such severity
          that [she] is not only unable to do [her] previous
          work but cannot . . . engage in any other kind of
          substantial gainful work which exists in the
          national economy. . . . [W]ork which exists in
          the national economy means work which exists in
          significant numbers either in the region where
          such individual lives or in several regions of the
          country.

Citation omitted.    Although the Ninth Circuit has “never set out

a bright-line rule for what constitutes a ‘significant number’ of

jobs,” a “comparison to other cases is instructive.”             Beltran v.

Astrue, 700 F.3d 386, 389 (9th Cir. 2012).         The Ninth Circuit


10 - OPINION AND ORDER
     Case 3:20-cv-00274-BR    Document 22   Filed 04/27/21   Page 11 of 13



concluded in Beltran that the ALJ erred when he found the

plaintiff could perform a significant number of jobs in the

national economy when the ALJ found “there existed only 135 jobs

regionally or 1,680 jobs nationally that [the plaintiff] could

perform.”   Id. at 389.      Similarly, in De Rivera v. Berryhill, 710

F. App'x 768, 769 (9th Cir. 2018), the VE testified there were

“approximately . . . 5,000 [conveyor-line bakery worker] jobs

nationally.”   The Ninth Circuit concluded “[a]lthough we have

never set out a bright-line rule for what constitutes a

significant number of jobs, it is not clear that these amounts

are sufficient.”   Id. (quotations omitted).          In Gutierrez v.

Commissioner of Social Security, however, the Ninth Circuit

concluded “25,000 national jobs” was a significant number of jobs

and satisfied the Commissioner’s burden at Step Five.               740 F.3d

518, 528-29 (9th Cir. 2014).      In addition, several district

courts in the Ninth Circuit have held between 12,300 and 15,000

jobs is a significant number of jobs.         See, e.g., Mark M. v.

Comm'r, No. 3:19-CV-00495-MC, 2020 WL 7695848, at *4 (D. Or. Dec.

28, 2020)(“855 counter-clerk jobs in addition to the 13,500

call-out operator jobs are a significant number”); Davis v.

Comm'r, No. 1:17-cv-00621-SAB, 2018 WL1779341, at *5-*6 (E.D.

Cal. Apr. 12, 2018)(finding 15,000 jobs in the national economy

are a significant number); Montalbo v. Colvin, 231 F. Supp. 3d

846, 863 (D. Haw. 2017)(finding 12,300 jobs are a significant


11 - OPINION AND ORDER
      Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 12 of 13



number); Peck v. Colvin, No. 12-577, 2013 WL3121280, at *5 (C.D.

Cal. June 19, 2013)(finding 14,000 jobs in the national economy

are a significant number).       Thus, the 14,900 Bakery-Worker jobs

fall within the parameters of the comparative cases.

      In light of the discretion afforded to the ALJ when

determining whether the number of particular jobs that exist in

the national economy is significant, the Court concludes the ALJ

did not err at Step Five when he concluded the job of Bakery

Worker exists in significant numbers in the national economy.

II.   Children’s Attendant

      The Court has concluded the ALJ did not err when he found

Plaintiff could perform the job of Bakery Worker, and, therefore,

the Court need not decide whether the ALJ erred when he found

Plaintiff could perform the job of Children’s Attendant because

any error as to that finding would be harmless.              See Garner v.

Saul, 805 F. App'x 455, 459 (9th Cir. 2020)(the ALJ’s finding of

one job that exists in significant numbers in the national

economy was a sufficient Step Five finding).



                                CONCLUSION

      For these reasons, the Court AFFIRMS the decision of the




12 - OPINION AND ORDER
     Case 3:20-cv-00274-BR   Document 22   Filed 04/27/21   Page 13 of 13



Commissioner and DISMISSES this matter.

     IT IS SO ORDERED.

     DATED this 27th day of April, 2021.



                                       /s/ Anna J. Brown


                                  ANNA J. BROWN
                                  United States Senior District Judge




13 - OPINION AND ORDER
